         Case 1:19-cr-00807-LAP Document 94 Filed 04/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 19-CR-807 (LAP)

JEANLUC JOILES, et al.,                                  ORDER

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Consistent with the discussion at the conference on April

15, 2021, the Court orders as follows:

     (1)    Defendant Jaime Rosario’s time to reply to the
            Government’s opposition to his motions to
            suppress and to sever is extended until April 23,
            2021.

     (2)    The CJA Attorney on duty today, Nicole
            Friedlander, is appointed to represent Defendant
            Jeanluc Joiles. Mr. Magwood is hereby relieved
            as attorney for Mr. Joiles, and Ms. Sternheim is
            hereby relieved as consulting counsel.

The Clerk of the Court shall mail a copy of this order to: (1)

Jeanluc Joiles, Register No. 87298-054, Metropolitan Detention

Center, P.O. Box 329002, Brooklyn, NY 22232; and (2) Jaime

Rosario, Register No. 87342-054, Metropolitan Correctional

Center, 150 Park Row, New York, NY 10007.

SO ORDERED.

Dated:      April 15, 2021
            New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge
                                      1
